Title: To Benjamin Franklin from Samuel Cooper, [21 March 1776]
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
[March 21, 1776]
It is too long since I wrote to any of my Friends your way, being you know a dilatory Correspondent, but not I hope a forgetful Friend. The Relish of the Conversation at Mr. Bowdoin’s last Fall is not quite gone off yet. Have you been well ever since? “Accidents of Health, Sir Wm. Temple some where says, are often Accidents of State.” I esteem America not a little interested in your Life and Health; and while these Remain I shall hope my Country will do well. You will hear before this reaches you that the British Troops and Fleet have left Boston: They have retir’d with Disgrace from before the General and Forces of the united Colonies. I congratulate you on this Honor to our Country. Should the War continue, prepar’d as we now are, we should have been well contented they had remain’d here. The Bombardment and Cannonading from our Lines, reaching all Parts of Boston, was unexpected, and troubled their Host; our taking Possession of Dorchester Hills in so judicious and masterly a Manner compleated their Constirnation, and left them no Time to deliberate. They embarqu’d with Trepidation; and most of them I am just told sail’d this Morning. Where they are bound remains a Secret; whether to Hallifax, or the Southwards or to both in Divisions. Boston stands, to the Surprize of many, but much plunder’d. I am a Sufferer among a Multitude of Others. My House was let to a Capt. Cochran of the British Army upon written Engagements. He had the Use of all my Furniture, but has not left a Bed, Coverlid, Sheet, or any Pewter, China, or Crockery, many other Things of great Value carried off or destroy’d. This is a small Specimen of the Perfidy and Villainy of British Officers and Soldiers. I esteem it however an Honor in such a Cause to suffer with and for my Country. Shall we have a Negotation this Summer? Must we return to the mild and gracious Governm’t of Britain? How is Common Sense relish’d among you; it is eagerly read and greatly admir’d here. The Inability of our Enemies to subdue us by Force is more and more apparent; I doubt not our Councils will avail themselves of this and evr’y Circumstance. I am dear Sir with the greatest Esteem and Affection Your obedient humble Servant
Saml Cooper.
Dr Franklin.
 
Addressed: Benjn. Franklin Esqr. LLD / Member of / the Continental Congress / Philadelphia
Franked: Free Wm. Ellery New York